Case 0:20-cv-61549-RAR Document 28 Entered on FLSD Docket 02/01/2021 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 20-CIV-61549-RAR

  POINT CONVERSIONS, LLC,

          Plaintiff,

  v.

  JUDGE NICHOLAS LOPANE,
  in his official capacity as judge in the state of Florida,

        Defendant.
  ________________________________________/

                       ORDER AFFIRMING AND ADOPTING REPORT AND
                        RECOMMENDATION AND DISMISSING MOTION

          THIS CAUSE comes before the Court upon United States Magistrate Judge Jared M.

  Strauss’s Report and Recommendation [ECF No. 24] (“Report”), entered on January 8, 2021.

  The Report recommends that the Court dismiss Plaintiff’s Complaint [ECF No. 1] without

  prejudice as the Court lacks subject matter jurisdiction.    See Report at 38.    Alternatively, the

  Report recommends that if the Court finds that subject matter jurisdiction exists, it should dismiss

  the Complaint without prejudice for failure to state a claim. Id.    Plaintiff filed objections to the

  Report on January 27, 2021 [ECF No. 27] (“Objections”).

          When a magistrate judge’s “disposition” has been properly objected to, district courts must

  review the disposition de novo.      FED. R. CIV. P. 72(b)(3).      Because Plaintiff timely filed

  objections to the Report, the Court has conducted a de novo review of Magistrate Judge Strauss’s

  legal and factual findings.    Having carefully reviewed the Complaint, Defendant’s Motion to

  Dismiss [ECF No. 8], Plaintiff’s Response [ECF No. 13], Defendant’s Reply [ECF No. 15], the

  Report, the Objections, the factual record, the applicable law, and being otherwise fully advised,

  it is hereby
Case 0:20-cv-61549-RAR Document 28 Entered on FLSD Docket 02/01/2021 Page 2 of 2



        ORDERED AND ADJUDGED as follows:

        1. The Report [ECF No. 24] is AFFIRMED AND ADOPTED.

        2. Defendant’s Motion to Dismiss [ECF No. 8] is GRANTED, and this action is

           DISMISSED without prejudice because the Court lacks subject matter jurisdiction

           over Plaintiff’s claims for the reasons set forth in the Report.

        3. The Clerk is directed to CLOSE this case.

        4. Any pending motions are DENIED as moot.



        DONE AND ORDERED in Ft. Lauderdale, Florida, this 31st day of January, 2021.




                                                         _________________________________
                                                         RODOLFO A. RUIZ II
                                                         UNITED STATES DISTRICT JUDGE




                                           Page 2 of 2
